Order modified (1) by striking out paragraph thereof marked second and substi*951tuting a direction striking out paragraphs marked third, ninth and tenth of the complaint; (2) by striking out so much of paragraph fourth of the complaint as reads: “in violation of said understanding and agreement and.” As thus modified the order is affirmed, with ten dollars costs and disbursements. No opinion. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred. Order to be settled on two days’ notice before Mr. Justice Stapleton.